Citation Nr: 1200136	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-10 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include muscle spasms.

2.  Entitlement to service connection for a left shoulder disability, to include muscle spasms.

3.  Entitlement to service connection for bilateral eye disability, to include retinal degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to May 1994, and from May 1996 to February 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for cervical spine, left shoulder and bilateral eye disabilities.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for cervical spine and left shoulder disabilities.  The service treatment records from the Veteran's first period of service show she complained of a stiff neck in February 1997 after she had possibly "slept wrong."  It was noted this had occurred before and had gone away after one or two days without treatment.  The assessment was trapezius spasm with trigger point.  During her second period of service, the Veteran reported in July 2003 that she had experienced back pain for two years, and that it sometimes radiated to her neck.  She was seen on several occasions in November 2003 for neck pain.  It was reported she had thoracic dysfunction. 

Following a VA orthopedic examination in July 2007, the examiner indicated physical examinations of the cervical spine and left shoulder were within normal limits.  He noted that magnetic resonance imaging that month revealed mild discogenic disease of the cervical spine and mild supraspinatus tendinosis of the left shoulder.

A private physician noted in November 2008 that the Veteran's left trapezius muscle spasm was a secondary response from her cervical facet arthropathy.  

The Veteran also argues service connection is warranted for bilateral eye disability other than refractive error.  The service treatment records disclose the Veteran was seen in the optometry clinic in August 2004.  A window defect was noted in each eye.  It was reported in June 2004 that when she was seen for a gynecological appointment, it was thought she might have a visual field defect.  Atrophic holes and lattice degeneration were noted both eyes.  

On VA eye examination in August 2007, the examiner indicated the Veteran had peripheral retinal degeneration in both eyes, and decrease in peripheral vision in the right eye subjectively and on visual field testing.  It was stated that the retinal degeneration was noted in service after the onset of floaters, and the retinal findings were not associated with the peripheral vision loss.

The Veteran was seen in a VA eye clinic in September 2008.  She noted increased blur in her right eye.  The assessments were vitreous syneresis of both eyes; peripheral retinal degeneration of both eyes; lattice degeneration of both eyes; paving stone degeneration of both eyes; refractive error, presbyopia of both eyes; and ocular allergies of both eyes.  The examiner stated that the areas previously noted as atrophic holes were, in fact, paving stone degenerations, which were present in 27 percent of patients over 20 years of age.  They were considered fairly common age-related changes to the retina.  

In view of the in-service findings, and the current record, a VA examination is needed to adequately address the claims for service connection for cervical spine, left shoulder and bilateral eye disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board acknowledges that VA examinations have been conducted in this case, but opinions concerning the relationship of any neck, left shoulder and eye disability to the symptoms the Veteran experienced in service are not of record.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she furnish the names, addresses, and dates of treatment of all medical providers, VA and non-VA, from whom she has received treatment for neck, left shoulder and eye disabilities since her discharge from service in 2006.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.

2.  Following completion of the above requested action, schedule a VA orthopedic examination to determine the nature and etiology of any current neck and left shoulder disorder.  All necessary tests should be performed.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not that the Veteran has a neck or left shoulder disability that is related to service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Following completion of the action requested in paragraph "1." above, schedule a VA eye examination to determine the nature and etiology of any eye disability.  All necessary tests should be performed.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not that the Veteran has an eye disability, other than refractive error, that is related to service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


